Citation Nr: 0916622	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran had a period of service in the Army National 
Guard from November 1979 to June 1982 which included a period 
certified as active duty from July 1980 to November 1980.  
The Veteran also served in a reserve service unit from June 
1982 to December 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In September 2003, the Veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The Veteran's appeal was previously before the Board in July 
2003, June 2004, and July 2006 when the Board remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic right knee disability was not present in 
service or for many years afterward; it is not etiologically 
related to active duty; and it was not caused or permanently 
worsened by a service-connected disability.  

2.  Right tibial scar is not considered a disability for 
compensation purposes.

2.  A chronic left knee disability was not present in service 
or for many years afterward; it is not etiologically related 
to active duty; and it was not caused or permanently worsened 
by a service-connected disability.  



CONCLUSIONS OF LAW

1.  A current right knee disability was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A current left knee disability was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the Veteran's claim for service connection on 
a secondary basis, there is no outstanding evidence, and the 
claim does not turn on a medical question for which an 
opinion would be necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for entitlement to service connection for right 
and left knee disabilities on a secondary basis.  Hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In a letter issued in October 2007, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for direct 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

While the Veteran has not been provided VCAA-compliant notice 
with respect to his claims for service connection on a 
secondary basis, the Board finds that the Veteran is not 
prejudiced by the absent notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S. ___, No. 
07-1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the Veteran has demonstrated actual 
knowledge of the evidence necessary to support a claim for 
service connection on a secondary basis. 

The Court has held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flore v. 
Peake, 22 Vet. App. 37, 48 (2008), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The Veteran demonstrated actual knowledge of the evidence 
necessary for establishing service connection on a secondary 
basis through his testimony at the September 2003 
videoconference hearing.  The Veteran testified that he 
believed his knee disabilities were due to bilateral pes 
planus that had been aggravated by active duty service.  
Moreover, he was told at the hearing that evidence, such as a 
statement from his physician, of a link between his knee 
disabilities and his flat feet was necessary to support a 
claim for secondary service connection.

As the Veteran demonstrated actual knowledge of the type of 
evidence needed to support a claim for secondary service 
connection, there was no prejudice from the absence of VCAA 
notice on this element.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the October 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  While 
complete service treatment records appear to be associated 
with the claims folders, a report of the Veteran's 
examination for separation from active service is not of 
record.  The Board finds that remanding the case to search 
for the separation examination is not necessary; there is no 
indication such a record is available for procurement, and an 
August 2008 response from the National Personnel Records 
Center (NPRC) indicates that all available service records 
have been associated with the record.

Additionally, the Veteran was provided a proper VA 
examination in November 2005 in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).
Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
disabilities of the right and left knee as they were incurred 
during active duty, or in the alternative, that they are 
secondary to bilateral pes planus.  

Entitlement to service connection for bilateral pes planus 
was denied in an unappealed February 2009 rating decision and 
there is no indication that the Veteran has disagreed with 
this determination.  As service connection is not in effect 
for pes planus, service connection for right and left knee 
disabilities as secondary to pes planus is not possible.  
38 C.F.R. § 3.310 (2008).

With respect to the Veteran's claims for service connection 
on a direct basis, service treatment records show that he was 
treated for a left knee sprain in July 1980 during active 
duty service.  The knee had good range of motion and no 
bruises or edema.  The Veteran was assigned light duty for 
two days and physical therapy was not recommended.  A week 
later, the Veteran was also treated for a superficial 
laceration of the right tibial shaft.  Five additional days 
of light duty were assigned.  

As noted above, the record does not contain a report of 
examination for separation, and there are no other references 
to the Veteran's knees documented in the service records.  

The Veteran underwent a number of private psychiatric 
hospitalizations and outpatient evaluations between August 
1992 and February 1997.  During this treatment he underwent 
physical evaluations and his medical history was recorded.  
There was not mention of a knee disability.  In February 1992 
it was reported that he had no medical problems other than 
hypertension, residuals of hernia surgery, and a pancreatic 
attack in 1994.

The post-service medical evidence records the Veteran first 
complaint of knee pain in September 1997, to his private 
physician.  He reported bilateral knee pain and associated 
flank pain.  Knee pain of unknown etiology was diagnosed and 
the physician noted that the Veteran reported being hit by a 
car in the past.

In October 2000, after his claim for compensation was 
received, the Veteran told his private physician that he 
began to experience knee pain "right after" his separation 
from service in 1982.  

During an examination of the knee in November 2000, the 
Veteran also stated that he had incurred a deep laceration of 
his right knee during service that had healed uneventfully, 
but that he had noticed some knee pain following the injury.  
A six centimeter (cm) well-healed scar was noted on the right 
shin.  Postural leg pain related to the hips and pes planus 
with mild underlying relative genu varus was diagnosed.  

Upon VA examination in January 2002, the Veteran reported the 
onset of knee pain six months after his discharge from 
military service.  After examining the Veteran's knees, the 
examiner found evidence of patellofemoral syndrome of the 
knees and severe flat feet.  

In a December 2003 letter, a private physician noted that the 
Veteran had reported a 20 year history of bilateral knee 
pain, which the Veteran believed was related to service.

In support of his claim, the Veteran submitted an August 2004 
letter from his private physician.  The letter stated that 
the Veteran had bilateral patellofemoral syndrome believed to 
be related to service.

An August 2004 examination of the knees by a private 
physician noted the Veteran's complaints of constant 
bilateral knee pain and the incurrence of a superficial 
laceration to the right lower leg during service that had 
healed without problems.  The diagnosis was bilateral medial 
compartment early osteo arthrosis with varus deformities. 

The Veteran was provided another VA examination of his knees 
in November 2005.  After examining the Veteran's knees and 
reviewing the claims folders, the examiner diagnosed 
bilateral medial compartment syndrome not likely due to the 
injuries sustained during active duty service.  Instead, the 
examiner determined that the Veteran's knee disabilities were 
caused by his bilateral pes planus based on his review of the 
Veteran's past medical examinations.

The record clearly shows current diagnoses of bilateral 
patellofemoral syndrome, genu varus, and osteo arthrosis of 
the knees.  In addition, service records document that the 
Veteran sustained a left knee sprain and right tibial 
laceration during active duty service.  The Board finds that 
two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The history provided by the Veteran regarding his knee 
disabilities is that he injured his knees during service, and 
first noted the onset of bilateral knee pain soon after his 
discharge from military service.  While the record documents 
the Veteran's injuries during service, there is no medical 
evidence of knee complaints until September 1997, more than 
15 years after the Veteran's separation from active duty.  

Even accepting his recently reported history, the knee 
symptoms began some time after service.

In addition, the Veteran did not report a history of in-
service knee injuries prior to filing his claim for benefits 
in September 2000.  When he initially reported experiencing 
knee pain in September 1997, he did not relate a history of 
any knee injuries during service and instead noted that he 
had been previously hit by a car.  

The contemporaneous record shows that the Veteran had 
numerous opportunities to report knee symptoms prior to 
September 1997, but did not do so.

Furthermore, while the Veteran has been diagnosed with an 
arthritic condition, there is no competent evidence 
demonstrating that this condition manifested to a compensable 
degree in service or during the presumptive period after 
service.

The absence of any clinical evidence for years after service 
weighs the evidence against a finding that the Veteran's knee 
conditions were present in service or in the year immediately 
after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The evidence of record weighs against a nexus between the 
Veteran's knee disabilities and active duty service.  In fact 
the medical evidence, including the medical opinions of the 
November 2005 VA examiner and November 2000 private 
physician, establish that the Veteran's knee conditions are 
due to his nonservice-connected bilateral pes planus.  

While the Veteran has submitted an August 2004 letter from 
his private physician noting that his patellofemoral syndrome 
was believed to be related to service, this opinion is 
outweighed by the other medical evidence of record including 
the two medical opinions discussed above.  

The August 2004 opinion is also not very probative as it does 
not indicate any consideration of the Veteran's reports of 
symptoms beginning after service, or of the contemporaneous 
private treatment records showing no knee symptomatology.  
There is no indication that the physician who rendered the 
medical opinion considered any of the other evidence of 
record, including the Veteran's service records, the evidence 
of a 15 year gap between knee complaints, and the evidence of 
a link between the Veteran's knee conditions and his 
nonservice-connected pes planus.  

A private physician's failure to review the claims file does 
not automatically render his opinion without probative value; 
rather, a probative medical opinion is one that is based on 
sufficient facts or data, is the product of reliable 
principles and methods, and applies these principles these 
reliably to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Here, the private opinions in support of 
the claim do not reflect consideration of sufficient facts.

The Board has also considered the statements and testimony of 
the Veteran connecting his knee disabilities to service, but 
as a lay person, he is not competent to provide an opinion 
concerning medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  While he would be competent to report a 
continuity of symptoms, he has generally not done so and even 
if such reports could be teased out of his current 
contentions, the contemporaneous record would weigh against 
finding a continuity of symptomatology.

While the record establishes that the Veteran has a scar on 
his right tibia resulting from his in-service right leg 
laceration, to be considered a current disability, scars must 
be present to a compensable degree.  Chelte v. Brown, 10 Vet 
App 268 (1997).  The October 2000 and August 2004 private 
physicians both noted that the Veteran's right tibial scar 
was well-healed and had no complications.  To be compensable 
such scars would need to be tender, painful, or cover an area 
of at least 39 square cm. 38 C.F.R. § 4.118 (2008).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disabilities 
was more than 15 years after his separation from active duty 
service.  The weight of the medical evidence is against a 
nexus between the Veteran's claimed disabilities and his 
active duty service, and his right tibial scar is not present 
to a compensable degree.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims, and they are therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


